Case 1:17-cr-00434-ARR Document 283-2 Filed 09/13/21 Page 1 of 2 PageID #: 3911



  A quien corresponda

  Honorable Juez

  Asunto de Fabián Reyes Rojas

  Estimado Juez, mi nombre es Giovanni García Reyes, tengo trece años y me atrevo
  a escribirle estas líneas para pedirle por favor ayude a mi tío Fabián Reyes Rojas,
  quien desafortunadamente se encuentra en un lugar que le imposibilita ser libre. Mi
  tío Fabián siempre ha sido muy bueno y él ha visto por nosotros ya que mi papá nos
  abandonó a mi mamá, hermano y a mi dejándonos desprotegidos siendo muy
  pequeños, mi tío tomo el rol de padre porque cuando se fue a trabajar lejos siempre
  nos hablaba por teléfono y preguntaba si me hacía falta cosas para la escuela,
  zapatos y mis útiles escolares, él ha sido muy atento y generoso razón por la cual
  yo lo respeto mucho.

  Mi tío Fabián nos enviaba dinero para comer y ahora que ya no trabaja la hemos
  pasado muy mal, son momentos muy difíciles porque somos gente humilde y con la
  pandemia del COVID no tenemos dinero porque el trabajo aquí en México es muy
  escaso, por esa razón ahora me he visto en la necesidad de salir a vender donas
  que prepara mi mamá para ayudarla con el sustento de la casa de mi hermanito y
  mío, ya que dependíamos de mi tío. Cuando nos hablaba por teléfono siempre
  preguntaba como estábamos de salud, también me contaba sobre sus trabajos a mí
  me emocionaba mucho escucharlo, me decía que trabajaba en una marqueta, creo
  así se le llama ese lugar, el empaquetaba carne; también trabajo en una tintorería
  lugar donde lavaban ropa y por último y más emocionante trabajo fue en una
  construcción, digo emocionante porque me decía que luego se encontraba en lo
  más alto de la construcción mi tío es un gran hombre y muy valiente por eso lo
  admiro mucho y toda mi vida estaré agradecido con él por todo lo que nos ha
  ayudado es casi mi padre, él me dice que me porte bien que obedezca a mi mamá
  en todo y sobre todo que estudie mucho para que no ande sufriendo en la vida, yo
  solo puedo ayudar a mí tío con la oración para que Dios lo cuide y lo acompañe
  siempre donde quiera que el este, también le suplico a Dios que yo lo pueda volver
  a ver muy pronto y le pido a Dios que usted señor juez tenga clemencia y compasión
  por mi tío para que salga pronto, para que mi familia y yo volvamos a verlo.

  Muchas gracias por que leyó o escucho mis palabras, que Dios lo bendiga siempre
  a usted y a toda su familia.
Case 1:17-cr-00434-ARR Document 283-2 Filed 09/13/21 Page 2 of 2 PageID #: 3912




To whom it may concern

Honorable Judge

Re: Fabián Reyes Rojas

Dear Judge, my name is Giovanni García Reyes, I am thirteen years old and I take this opportunity to
write you these lines to ask you please to help my uncle Fabián Reyes Rojas, who unfortunately is in a
place that makes it impossible for him to be free. My uncle Fabián has always been very good and he has
cared for us ever since my dad abandoned my mom, brother and me, leaving us unprotected when we
were very young, my uncle took the role of father, when he went to work far away, he always talked to
us on the phone and asked if I needed things for school, shoes and my school supplies, he has been very
attentive and generous, which is why I respect him so much.

My uncle Fabián sent us money to eat and now that he no longer works we have had a very hard time,
these are very difficult times, because we are humble people and with the COVID pandemic we do not
have money, work here in Mexico is very scarce, for that reason now I have had to go out and sell
donuts that my mother prepares to help her to sustain our home, since we depended on my uncle.
When he talked to us on the phone, he always asked about our health, he also told me about his work, I
was very excited to hear him, he told me that he worked in a marqueta, I think that's what that place is
called, he packed meat; he also worked in a dry cleaner place where they washed clothes and finally his
most exciting work was in construction, I say exciting because he told me that he was at the top of the
building. My uncle is a great man and very brave, so I admire him a lot and all my life I will be grateful to
him for everything, he is like my father, he tells me to behave myself, to obey my mother in everything
and above all to study a lot, so that I do not suffer in life. I can only help my uncle with prayers that God
will take care of him and always accompany him wherever he is. I also implore God that I can see him
again very soon and I ask God that you, Mr. Judge, have clemency and compassion for my uncle so that
he may come home soon, so that my family and I may see him again.

Thank you so much for reading or listening to my words, may God always bless you and your entire
family.
